    Case 1:19-cr-00410-TWT-CCB Document 26 Filed 06/10/20 Page 1 of 3



  ~K1Gi                                                                     FILEUDSIN~gPENC0
                 IN Ti-JE UNITED STATES DISTRICT COURT                      iUN 102020
                FOR THE NORTHERN DISTRICT OF GEORGIA                  ~JAMES N. HATTEN c;erk
                            ATLANTA DIVISION
                                                                                               Clerk


                                             First Superseding
   UNITED STATES OF AMERICA                  Criminal Indictment
         V.                                  No. 1:19-CR-410-TWT-CCB
   HAKIM AMAL ARCHIBLE




TI-fE GRAND JURY CHARGE THAT:

                                    Count One

   On or about November 25, 2014, in the NorthernDistrictof Georgia, the
defendant, HAKIM AMAL ARCHIBLE, aided and abetted by others known and
unknown to the Grand Jury, filed and attempted to file in the public record of the
Fayette County, Geor~a, clerk’s office a false lien and encumbrance against the
real and personal property of John Koskinen, an officer and employee of the
United States Government described in Title 18, United State Code, Section 1114,
on account of the performance of official duties by John Koskinen, knowir~ and
having reason to know that such lien and encumbrance was thise and contained
materially ~lse,fictitious, art! fraudulent statements and represenlations,
induding a statement daimirg John K oskinen as debtor and r espom ible party
for a $5,000 federal tax penalty issued to the defendant for the 2013 tax period, all
in violation of Title 18, United States Code, Section 1521 and Section 2.
    Case 1:19-cr-00410-TWT-CCB Document 26 Filed 06/10/20 Page 2 of 3




                                    Count Two

   On or about December 9,2014, in the Northern District of Georgia, the
defendant, HAICM AMAL ARCHIBLE, aided and abetted by others known and
unknown to the Grand Jury, filed and attempted to file in the public record of the
Fayette County, Ge or ~a, clerk’s office a false lien and encumbrance against the
real and personal property of Jacob Jack I.ew, an officer and employee of the
United States Government described in Title 18, United State Code, Section 1114.
onaccount oftheperformance of official duties byJacob Jack frw, knowing and
having reasonto know that such lien and encumbrance was Jàlse and contained
materially false,fictitious, ant fraudulent statements and representations,
including a statement daimirg Jacob Jack Lew as debtor and responsible party
for among other things, a “chargeback order” in the amount of $100 billion, all in
vio]ation of Title 18, United States Code, Section 1521 and Section 2.

                                    Count Three

   On or about August 5, 2015, in the Northern District of Georgia, the
defendant, HAKIM ANAL ARCHIBLE, aided and abetted by others known and
unknown to the Grand Jury, filed and attempted to file in the public record of the
Fayette County, Ge orgia, clerk’s office a false lien and encumbrance against the
real and personal property of Jacob Jack I.ew, an officer and employee of the
United States Government described in Title 18, United State Code, Section 1114.
on account of the performance of official duties by Jacob Jack Lew, knowing and
having reason to know that such lien and encumbrance was lhlse and contained
materially thlse,ficfitious, and fraudulent statements and representations,
including a statement claimirg Jacob Jack Lew as debtor and responsible party

                                          2
    Case 1:19-cr-00410-TWT-CCB Document 26 Filed 06/10/20 Page 3 of 3




for a “registered bona fide security” in the amount of $10 billion, all in violation
of litle 18, United States Code, Section 1521 and Section 2.

                                     Count Four

   From on or November 25, 2014 through on or about November 26,2014, in the
Northern District of Georgia, the dethndant, HAKIIvI AMAL ARCHIBLE, aided and
abetted by others known and unknown to the Grand Jury, did corruptly obstruct
and impede, and corruptly endeavor to obstruct and impede, the due
administration of the internal revenue laws by (1) filing a false lien and
encumbrance a~inst the real and personal property of John Koskiren, an
employee of the Interral Revenue Service, in the Fayette County, Georgia, clerk’s
office and (2) mailing a copy of the filed false lien documents to John Koskinen at
the Internal Revenue Service, all in violation of Title 26, United States Code,
Section 7212(a) and Title 18, United States Code, Section 2.


                                           A   ________________                BILL

                                                               //~iv~ C
                                                      FOREPERSON          C
 BYUNG   J. PAK
  United States Attorney



 ANGELA ADAMS
  Assistant United States Attorney
 Georgia Bar No. 613114
 600 U.S. Courthouse
 75 Ted Turner Drive SW
 Atlanta, GA 30303
 404-581-6000; Fax: 404-581-6181

                                          3
